 In the Matter of BEARBRAND HOSIERYCo.andINTERNATIONAL BROTHER-HOOD OF FIREMEN & OILERS, LOCAL 296,AFFILIATED WITH THE A. F. L.Case No. C,04118.-Decided January 2, 1943Jurisdiction:hosiery manufacturing industry.Unfair Labor PracticesCollective Bargaining:employer not justified in its refusal to bargain with certifiedrepresentative on ground that certification was based upon erroneous findingsin a proceeding which was pending court review.Remedial Orders:order to bargain collectively upon request.-Unit Appropriate for CollectiveBargaining:powerhouse employees, excludingchiefengineer.DECISIONANDORDEROn November 16, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction as set out in the copy of the Intermediate Report attached hereto.Thereafter the respondent filed exceptions to the Intermediate Report.The Board has considered the Intermediate Report, the exceptions, andthe entire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the additions notedbelow.The respondent defended its refusal to bargain with the Union onthe ground that the prior certification of the Union by the Board onMay 19,,1942,1 was erroneous. In addition to the contentions of therespondent relative thereto set out in the Intermediate Report, therespondent contended that the certification was erroneous because basedupon an erroneous Second Supplemental Decision and Direction 2IMatter of Bear Brand Hosiery CompanyandUnited Textile Workers of America, Local256i, affiliatedwiththe A F of L,41 N L R. B 1202 40 N. L R B. 507, wherein, by virtue of the findings in the Decision and Orderreferred to in footnote 3, the Board directed that the ballots of 15 powerhouse employeeswho had been discharged or mere on strike at the time of the election, and whose votes werechallenged by the respondent, should be opened and counted, and that the ballots of 15employees who-replaced the discharged and striking employees should not be counteu4GN L R B, No. 72503 086-43-vo1 46--39609 610 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued by the Board on April 23, 1942, which in turn was based uponerroneous findings in a Decision and Order 3 issued by the Board onApril 9,1942, in an unfair labor practice proceeding, which was pendingdecision, upon petition by the Board for enforcement of the Order,the proceedings herein 4An order of the Board is final and binding upon the parties theretounless reversed upon appropriate judicial review.Consequently, therespondent was not justified in refusing to bargain with the representative certified by the Board and its refusal to do so constituted a violationof the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Bear Brand Hosiery Co.,Kankakee, Illinois, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Firemen & Oilers, Local 296, affiliated with, the AmericanFederation of Labor, as the exclusive representative of all its power-house employees at its Kankakee, Illinois, plant, exclusive of the chiefengineer;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, to form,join, or assist labor organizations, to 'bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining and other, mutual, aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Firemen & Oilers, Local 296; affiliated with the American Fed-eration of Labor, as the exclusive bargaining representative of theemployees in the unit found appropriate;(b)Post 'immediately in conspicuous places at its plant in Kan-kakee, Illinois, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stat-ing : (1) that the respondent will not engage in the conduct from3 LMTatterof BearBrand ITosierij CoandInternationalBrothci hood of Firemen and,Oilers, LocalOld, affiliated with the A FL, 40N L R B323, wheieinthe Board, foundthat theiespondent had discriminatorily discharged certain poaeibouse employees, thatthe other powerhouseemployees went on strike becauseof therespondent's unfair laborpractices ; and that theLespondent,in violationof the Act, refused toreinstate the strikingemployeesupon their application.The Boaid ordeied the reinstatement of the dischargedand striking employeesdOn November 27, 1942,subsequent to this proceeding,the Court directed enforcementof theBoaid's order ;N. L. R B.v.BearBrandhosieryCo , 11 L. R R. 453. BEAR BRAND HOSIERY CO.611which it is ordered to cease and desist in paragraphs 1 (a) and (b)'of this Order; and (2) that the respondent will take the affirmative-action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.INTERMEDIATE REPORTDir. Lester Asher,for the Board.Fyffe & Clark,of Chicago, Ill., for the respondent.Mr. Howard A. Plank,of Chicago, Ill., for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed on October 13, 1942, by InternationalBrotherhood of Firemen & Oilers, Local 296, affiliated with the American Federa-tion of Labor, herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Acting Regional Director for the Thirteenth Region(Chicago, Illinois), issued its complaint, dated October 13, 1642, against BearBrand Hosiery Co r Kankakee, Illinois, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (5) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint accompanied by notice of hearing were duly servedupon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged in substance(1) that on September 18, 1941, the Board in its Decision and Direction ofElections in Case No R-2895 3 found that all the powerhouse employees of therespondent, excluding the chief engineer, employed at its Kankakee plant, con-stituted a unit appropriate for collective bargaining; (2) that on May 19, 1942,the Board, in its Third Supplemental Decision and Certification of Representa-tives in the same case,3 certified the Union as the exclusive representative of allemployees in said unit for the purpose of collective bargaining, and that theUnion is still such representative; (3) that on or about June 26, 1942', and since,the Union requested the respondent to bargain collectively and the respondentrefused; and (4) that by such refusal the respondent interfered with, re-strained, and'coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On October 23 and 28, 1942, the Acting Regional Director issued Orders con-tinuing the hearing, copies of which were duly served upon the respondentand the Union.On November 6, 1942, the respondent filed an answer admitting certain allega-tions of the complaint as to its business, as to certain proceedings of the Boardleading to the certification of the Union, and as to the request and the refusal tobargain; the respondent, however, denied the commission of the alleged unfair ,labor practices, and averred that the certification and the findings and dlrec-I In the earlier proceedings hereinafter referred to, and in the respondent's answer inthis, the woi d "Co " is spelled out.2Matter of Bear Brand Hosiery CompanyandUnited TextileWorlcr3of Ameiica,Local8564, afl'tl:atedwith the A F of L,35 N L R B 5001 41 N. L R B 120 612\DECISIONSOF NATIONAL ,LABOR RELATIONS BOARDtions leadingto such certification were erroneous because based upon erroneousfindings by the Board as to the appropriatness of the said unit.Under date of November 6, 1942, the respondent, the Union, 'and counsel forthe Board executed a "Stipulation and Agreed Statement of Facts," hereinaftercalled the Stipulation, paragraph II of which is as follows :This stipulation and Agreed Statement of Facts, together with the secondamended charge, complaint and notice of hearing, Orders of Continuance,and answer of the respondent, shall be filed with the Acting Chief TrialExaminer of the Board in Washington, D C., and'shall constitute the entirerecord in this proceeding'Upon said record a Trial Examiner, designatedby the Acting Chief TrialExaminershall prepare and issue his IntermediateReport. , However, nothing contained herein shall foreclose the taking ofadditionalevidence if so ordered by the Acting Chief Trial Examiner, theBoard, or by the Court.The documents hereniabove referred to, having been filed with the ActingChief Trial Examiner of the Board in Washington, D C, the Acting Chief TrialExaminer, pursuant to the terms thereof, on November 13, 1942, designatedSamuel H Jaffe, the undersigned Trial Examiner, to prepare and issue anIntermediate Report on said recordUpon the entire record in the case, the undersigned makes the following:FINDINGS OF FACT 5-ITHE BUSINESS 01' THE RESPONDENTBear Brand Hosiery Co., "an Illinois corporation with its principal office inKankakee, Illinois, operates three plants located, respectively, at Kankakee,Illinois;Gary, Indiana; and Henderson, Kentucky.At the Kankakee plant,the only one here involved, the respondent is engaged in the spinning of cottonyarn and the knitting of circular and full-fashioned hosiery.During the year1941, raw materials consisting of raw cotton, cotton yarn, nylon, and chemicals,amounted in value to approximately $1,500,000, of which more than 90 percentwere shipped from points outside the State of IllinoisDuring the same periodthe total receipts from sales of products manufactured at the Kankakee plantexceeded $4,000,000, of which approximately, 85 percent were received from salesof products delivered outside the State of Illinois."'Certain material was included by referenceParagraph V of the Stipulation iecited,inter alga,that on August 18, 1941, a hearing in Case No. R-2895 (see footnote2, sepia),was held "before a Tiial Exanrinei, at which all parties to said case appealed and wereheard," and that "The evidence received in said case is incorpoiated in the record hereinto the same extent and with the same effect as though said evidence had been duly ieceiiedat a formal hearing herein "i After reciting further pioceedings leading to the ceitificationDirection of Elections [35 N. L. R B. 500], Election Reports, Objections to the ElectionReport, Report on Objections to Election Repoit, Supplemental Decision and Certificationof Repicsenta^tives [36 N. L R. B. 784], Second Supplemental Decision and Direction[40 N. L. R. B. 807], Supplemental Election Report, and Third Supplemental Decision andCertification of Repiesentatives [41 N L It. B. 120], are by this reference made a parthereof to the same extent and with the same effect as though fully set out herein" Andparagraph VI of the Stipulation stated that, "As set forth in the Second SupplementalDecision and Direction (i0 N L R B. 807) the Board issued a Decision and Ordei".ina case involving the respondent and the Union, being Case No. C-2062. 40 N L R B323, now pending before the Circuit Court of Appeals (7th) on the Board's petition forenforcement5The undersigned accepts the recitals of the Stipulation as fact hereinUnless thecontext indicates otherwise,the quotations which follow are from the Stipu atiou BEAR BRAND HOSIERY CO.II.THD LABORORGANIZATION INVOLVED613International Brotherhood of Firemen & Oilers, Local 296, affiliated with theAmerican Federation of Labor, "is a labor organization," admitting to member-ship employees of the respondent.III.THE UNFAIR LABOR PRACTICESThe refusal to bargatit1.The appropriate unit and representation by the Union of a majority therein"On September 18, 1941, the Board issued a Decision and Direction of Elec-tions in [Case No. R-2895, 35 N. L. R B 500] finding, among other things, thatall powerhouse employees of the respondent, excluding the chief engineer, con-stitute a unit appropriate for the purposes of collective bargaining" "On Octo'her, 2, 1941, elections were held pursuant to said Direction of Elections.OnOctober 9, 1941, the Regional Director issued and served upon the parties Elec-tion Reports with respect to the balloting.On October 14, 1941, the respondentfiled its Objections to the Election Report in connection with the balloting amongthe powerhouse employees.On October 21, 1941, the Regional Director issuedand served upon the parties his Report on Objections to Election ReportOnNovember 7, 1941, the Board issued a Supplemental Decision and Certificationof Representatives (36 N. L. R B 7S4) 9 On April 23, 1942, the Board issueda Second Supplemental Decision and Direction (40 N. L. R. B. 807). On May2, 1942, the challenged ballots were opened and counted, pursuant to said SecondSupplemental Decision and 'DirectionOn May 6, 1942, the Acting RegionalDirector issued and served upon the parties his Supplemental Election Report.No objections to the Supplemental Election Report were filed by any of the parties.On May 19, 1942, the Board issued a Third Supplemental Decision and Certifica-tion of Representatives (41 N. L. It B 120)" certifying the Union as the repre-sentative for the purpose of collective bargaining of the employees in the unithereinabove referred to. It is unnecessary here to repeat the proceedings set outin the decisions cited.The respondent contests the appropriateness of the unit referred to above, andhence the subsequent certification of the Union thereforAs stated in the Deci-sion and Direction of Elections (35 N. L. R. B. 500, footnote 2), it "opposed anelection among the powerhouse employees since the [Union] had not requestedrecognition prior to the hearing."The Board there found this contention to bewithout merit.No further evidence to support the respondent's contentions was'introduced in the present proceeding.Similarly, no evidence was introduced inthe present proceeding to rebut the presumption arising from the certificationthat the Union is still the representative of. the majority of the employees of therespondent in the appropriate unit.A re-exanmination of the record supports thedeterminations made, and the undersigned finds in accordance therewith.The undersigned finds, in accordance with the Board's previous determination,that as powerhous° employees of the respondent at its Kankakee, Illinois plant,excluding the chief engineer, constitute and at all times material herein consti-,igned further finds that on and at all times after May 19, 1942, the Union wasthe duly designated bargaining representative of a, majority of the employees ine As appears therein, another union was certified for a unit of the employees other thanthose in the powerhouse. 463 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe aforesaid appropriateunit, andthat, pursuant to the provisions of Section 9(a) of the Act, the Union was on May 19, 1942, and at all times thereafter has.been and is now the-exclusive representative of all employees in the aforesaid.unit for the purposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.2 The refusal to bargain"On June 26, 1942, the Union requested the respondent to bargain collectivelywith respect to rates of pay, wages, hours of employment and other conditions ofomploynient with the Union as the exclusive representative of all the employeesin the unit."' The respondent refused. "On June 26, 1942, the Union sent a letterto the respondent" renewing the request. "The respondent did not reply to thisletter."On July 9, the Union again renewed the request and was again Ief usedThe same day it sent a letter to the respondent confii ming the last request andrefusal"The respondent did not reply to this letter.The respondent has i efusedto bargain collectively with the Union as the exclusive representative of all theemployees in the unit, declaring that the Union does not represent any of theemployees in the unit because none of the 15 persons whose ballots were opened.and counted on May 2, 1942, were then or are now employees of the respondent." °"At all times, since June 26, 1942, up to and including the making of (the) Stipula-tion, the respondent has maintained the position" hereinabove set forth.The undersigned finds 'that the respondent on June 26,. 1942, and at all timesthereafter, has refused to bargain collectively with the Union as the exclusiverepresentative of its employees in the appropriate unit and has thereby inter-Tiered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring in-connection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and, the free flow of commerce.V THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease a'nd,desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act. Since it has beenfound that the respondent has refused to bargain collectively With the Union asthe exclusive representative of its employees in an appropriate unit, it will berecommended that the respondent, upon request, bargain collectively with theUnionUpon the basis of the above findings of fact and upon the entire record in theease, the undersigned makes the following:CONCLUSIONS OF LAW1.International Brotherhood of Firemen & Oilers, Local 296, affiliated withthe American Federation of Labor, is a labor organization, within the meaningof section 2 (5) of the Act.This contention was rejected by the Board in 40 N. L R B. 807.s SeeMatter of Marshall Field & Company,etc., 43 N. L. R. B. 874. BEAR BRAND HOSIERY CO.6152.All powerhouse employees of the respondent, at its Kankakee, Illinois, plant,excluding the chief engineer, at all times 'mnaterial herein constituted, and nowconstitute, a unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (h) of the Act.3 International Brotherhood of Firemen R Oilers, Local 296, affiliated withthe American Federation of Labor, was on May 19, 1942, and at all times there-after has been, the exclusive representative of all the employees in the aforesaidunit for the purposes of collective bargaining, within the meaning of Section 9(a) of the Act.4By refusing on June 26, 1942, and at all times thereafter to bargain col-lectively tvith International Brotherhood of, Firemen & Oilers, Local 296, affiliatedwith the American Fedei ation of Labor, as the exclusive representative of all itsemployees in the aforesaid appropriate unit, the respondent has engaged in andis engaging,in,unfair labor practices, within the meaning of Section 8 (5) of theAct.5.By interfering "with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.6 The aforesaid unfair labor practices are unfair,labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case,the undersigned recommends that the respondent,Bear Brand Hosiery Co.,Kankakee,Illinois, and its officers,agents, successors,and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Brotherhood of Firemen& Oilers, Local 296, affiliated with the American Federation of Labor, as theexclusive representative of all its powerhouse employees at its Kankakee,Illinois,plant, excluding the chief engineer ;(b)Engaging in any like or related acts or conduct interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization,to form,join,or assist labor organizations,to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection,as guaranteedin Section 7 of the Act.I2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Upon request,bargain collectively with International Brotherhood ofFiremen & Oilers,Local 296, affiliated withthe AmericanFederation of Labor,as the exclusive representative of all its powerhouse employees at its Kankakee,Illinois, plant,excluding the chief engineer;(b)Post immediately in conspicuous places at its Kankakee,Illinois,plant,and maintain for a period of at least sixty(60) consecutive days from the dateof posting, notices to its employees stating:(1) that therespondent will notengage inthe conduct from whichit is recommendedthat it ceaseand desistin paragraphs1 (a) and (b) of these recommendations,and (2)that the respond-entwill take the affirmativeactionset forth in paragraph 2 (a) of theserecommendations;(c)Notify the Regional Director for the Thirteenth Region in writing,withinten (10)daysfrom the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply herewith. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as-amended, effective October 14,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shorehain Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding as he relies upon, together with the original and four copies of abrief in support thereof.As further provided in Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days after the date of the ordertransferring the case to the Board.I-SAMUEL H. GAFFEDTrial Examiner.Dated November 16, 1942.